Citation Nr: 1622312	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a rash, claimed as rash of legs, head, neck and face, to include as due to herbicide exposure. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left foot ulcer disability.

4.  Entitlement to service connection for a left foot ulcer disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1970 to August 1973; the Veteran is the recipient of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

In April 2016, the Veteran testified at a Central Office hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to an increased rating for PTSD, service connection for a rash, and a left foot ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for a left foot ulcer disability.

2.  The Veteran was notified of the October 2004 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision and no new and material evidence was received within one year of the October 2004 decision.

3.  The evidence received since the October 2004 decision denying service connection for a left foot ulcer disability includes relevant testimony at the April 2016 hearing the Veteran manifests venous insufficiency of the left lower extremity that may be caused by a cardiac disability due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The October 2004 decision denying service connection for a left foot ulcer disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a left foot ulcer disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368   (2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156(c)(i) (2015).

New and Material 

In an October 2004 rating decision, the RO denied service connection for a left foot ulcer disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the October 2004 rating decision.  The October 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since October 2004) relates to an unestablished fact necessary to substantiate the claim.  

Under 38 C.F.R. § 3.307(a)(6) , a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The Board acknowledges the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent during active military service, certain diseases including ischemic heart disease (but NOT hypertension or peripheral manifestations of arteriosclerosis), will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, private treatment records, and VA records.  The Board notes that while the Veteran was examined for his left foot ulcer in July 2004, no opinion was offered by the VA examiner on the etiology of the Veteran's left foot ulcer.  

The Veteran testified at the April 2016 hearing, and his representative also provided statements to the effect that that Veteran's left foot ulcer is caused by venous insufficiency that may be related to a cardiac issue caused by the Veteran's exposure to herbicide.  The Board notes that the Veteran's assertion of a relationship between his left foot ulcer and his service (exposure to herbicide) was not previously considered by the RO.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  

This evidence serves to cure a prior evidentiary defect because prior to the April 2016, there was no indication of a relationship between the Veteran's left foot ulcer disability and his service.  
Since the October 2004 decision, the evidence associated with the claims file is relevant and probative of the issue on appeal the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence having been received, the application to reopen the claim for service connection for a left foot ulcer disability is granted, and to this extent only, the appeal is granted.


REMAND

In June 2013, the Veteran authorized the release of medical records from Dr. M.G, M.D.  The RO notified the Veteran in July 2013 that VA had requested his records from Dr. M.G.; ultimately, these records were not obtained.  In December 2013, the Veteran provided another authorization for the release of medical records from Dr. M.G, M.D.  No additional request for these records was made by the RO.  The Board finds that the duty to assist has not been satisfied.  38 U.S.C.A. § 5103(b) (West 2014); 38 C.F.R. §3.159(c)(1)(i) (2015).

Further, the Veteran was last afforded a VA examination to determine the severity of his service-connected PTSD in March 2015.  The Veteran testified at the April 2016 hearing before the undersigned that his PTSD disability has increased in severity since the last VA examination.  The Board finds that an additional examination is warranted to ascertain the current severity of his PTSD disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the Veteran's testimony at the April 2016 hearing, the Board finds that additional VA opinions are warranted to address the medical questions raised by the contentions of a link between the Veteran's exposure to herbicide and his claims for service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since March 2016.  

2. Request updated authorizations for the release of any outstanding medical information from private healthcare providers, including Dr. M.G, M.D.  

Then, if authorization forms are returned, request records from any providers identified by the Veteran. 

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's PTSD disability.

4.  Schedule the Veteran for an examination to determine the etiology of the Veteran's left foot ulcer disability.

The examiner MUST provide an opinion, based on the record, regarding:

a).  Whether it is at least as likely as not that the Veteran has ischemic heart disease.  A complete rationale must be provided.

b).  IF the Veteran manifests ischemic heart disease: Whether it is at least as likely as not that the Veteran's left foot ulcer disability is caused or aggravated by his ischemic heart disease.  A complete rationale must be provided.

5.  Schedule the Veteran for an examination to determine the etiology of the Veteran's rash of the legs, hands, face, and neck.

The examiner MUST provide an opinion, based on the record, regarding:

a).  Whether it is at least as likely as not that the Veteran has porphyria cutanea tarda.  A complete rationale must be provided.
	
b).  Whether it is at least as likely as not that the Veteran has chloracne or other acneform disease consistent with chloracne.  A complete rationale must be provided.

	c).  For any other diagnosed skin disorder - Provide 	the following opinion - 

(i)  Whether it is at least as likely as not that the Veteran's diagnosed skin disorder had an onset in service. A complete rationale must be provided.

(ii)  Whether it is at least as likely as not that the Veteran's diagnosed skin disorder is otherwise due to injury or disease in service to include herbicide exposure.  A complete rationale must be provided.

6.  Re-adjudicate the appeal and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


